IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


BART KELLY,                       : No. 488 MAL 2016
                                  :
                Petitioner        :
                                  : Petition for Allowance of Appeal from
                                  : the Order of the Superior Court
           v.                     :
                                  :
                                  :
WILLIAM C. ERBEY, SCOTT           :
ANDERSON, AND OCWEN FINANCIAL     :
CORP., OCWEN LOAN SERVICING, LLC, :
                                  :
                Respondents       :


                                    ORDER



PER CURIAM

     AND NOW, this 25th day of October, 2016, the Petition for Allowance of Appeal

is DENIED.